Citation Nr: 0506134	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  02-03 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of a 
fracture of the right tibia and fibula, currently evaluated 
as noncompensably (zero percent) disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to December 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the veteran's claim 
for service connection for PTSD and denied his claim for an 
increased rating for his service-connected residuals of a 
fracture of the right tibia and fibula, rated as 
noncompensably (zero percent) disabling.  The veteran filed a 
timely appeal to these adverse determinations.

The veteran testified at a Travel Board hearing at the RO in 
November 2004 before the undersigned, who is the Acting 
Veterans Law Judge responsible for making the final 
determination in this case, and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).  A transcript of the veteran's testimony 
has been added to the claims file.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's claims file does not contain competent 
evidence of a current diagnosis of PTSD.

3.  The veteran's inservice fracture of the right tibia and 
fibula is well-healed, with no evidence of any current 
complications or sequelae.
CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.304, 3.304(f) (2003).

2.  The schedular criteria for a compensable evaluation for 
the veteran's residuals of a fracture of the right tibia and 
fibula have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 
4.10, 4.40, 4.71a, Diagnostic Code 5262 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the veteran's claim was filed in May 2000, prior to the 
November 2000 effective date of the VCAA, and remains 
pending.  Thus, the provisions of the VCAA are applicable in 
this case.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his service 
connection and increased disability rating claims, as well as 
notice of the specific legal criteria necessary to 
substantiate these claims.  The Board concludes that 
discussions as contained in the initial rating decision dated 
in June 2001, in the statement of the case (SOC) issued in 
March 2002, in the supplemental statement of the case (SSOC) 
issued in April 2003, at the time of a hearing before an RO 
hearing officer in November 2004, and in correspondence to 
the veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claims.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in April 2004, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  Consistent with 
38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) the RO 
satisfied the notice requirements to: (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claims.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service VA outpatient treatment notes and examination 
reports, including medical opinions regarding the veteran's 
correct psychiatric diagnosis and the severity of the 
veteran's right leg disorder, and several personal statements 
made by the veteran in support of his claims.  The veteran 
testified at a hearing before the undersigned in November 
2004, and a transcript of his testimony has been associated 
with the claims file.  The RO has obtained all pertinent 
records regarding the issues on appeal and has effectively 
notified the veteran of the evidence required to substantiate 
his claims.  The Board is not aware of any additional 
relevant evidence which is available in connection with this 
appeal, and concludes that all reasonable efforts were made 
by VA to obtain evidence necessary to substantiate the 
veteran's claims.  In light of the foregoing, the Board finds 
that under the circumstances of this case, VA has made 
reasonable efforts to assist the veteran in attempting to 
substantiate his claims and that additional assistance is not 
required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Board also observes that in a recent case, the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claims were filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also  38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the initial 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Indeed, the appellant has submitted 
numerous statements to VA showing why he believes he is 
entitled to service connection for PTSD and an increased 
rating for his residuals of a fracture of the right tibia and 
fibula.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.   

I.  Service Connection Claim

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2003); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred.  

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain service records which corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Id.; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App 91, 98 
(1993).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283 (1994).  See also, Suozzi v. Brown, 10. Vet. App. 
307, 310-311 (1997) (corroboration of every detail of a 
claimed stressor, including personal participation, is not 
required; independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).

However, the Board observes that the initial question to be 
addressed is whether the veteran suffers from a current PTSD 
disability upon which service connection could be predicated.  
Following a review of the record, the Board has identified no 
such evidence.  Specifically, the Board observes that the 
veteran's service medical records, while showing treatment 
for several mental health problems, are negative for any 
recorded evidence of complaints or diagnoses of, or treatment 
for, PTSD.  

Similarly, a review of the post-service evidence in this 
case, including extensive VA and private treatment records, 
many of which are mental health treatment records, and 
several VA psychiatric examination/evaluation reports, some 
of which were conducted specifically to determine whether the 
veteran was suffering from PTSD, fails to reveal any post-
service diagnoses of PTSD.  On the contrary, in May 2002, the 
veteran's treating VA licensed clinical social worker (LCSW) 
submitted a statement indicating "[The veteran] does not 
have PTSD.  Please amend his claim for diagnosis of major 
depression, recurrent."  This LCSW attached several of the 
veteran's service medical records and post-service VA 
outpatient treatment notes, and explained that these records 
indicated that the veteran was suffering from depression in 
service and carried the same diagnosis currently.  The Board 
notes that subsequent to the receipt of this statement and 
medical records, the veteran was granted service connection 
for major depressive disorder by a rating decision dated in 
September 2002.

Therefore, the Board determines that the preponderance of the 
evidence indicates that the veteran does not currently suffer 
from PTSD.  As a valid service connection claim requires 
medical evidence of a current disability, the veteran's claim 
for service connection for PTSD must be denied.  The Court 
has held that "[i]n order for the veteran to be awarded a 
rating for service-connected [disability], there must be 
evidence both of a service-connected disease or injury and a 
present disability which is attributable to such disease or 
injury."  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim.").

II.  Increased Rating Claim

The veteran is also seeking an increased rating for his 
service-connected residuals of a fracture of the right tibia 
and fibula, currently evaluated as noncompensably (zero 
percent) disabling.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).

The veteran's service medical records reflect that in July 
1960, the veteran was treated for a stress fracture of the 
right tibia.  X-rays taken at that time revealed evidence of 
a healing stress fracture of the proximal portion of the 
tibia with some early callous formation, otherwise 
unremarkable.  Subsequent service medical records do not show 
any complaints or treatment for any residuals of this 
fracture during the veteran's remaining 21/2 years of military 
service.

Post-service treatment records, including extensive VA 
outpatient treatment notes dated from March 1986 to April 
2003, do not reflect any recorded evidence of complaints or 
diagnoses of, or treatment for, residuals of his inservice 
fracture of the right tibia and fibula.

In December 2000, the veteran underwent a VA joints 
examination.  At that time, the veteran reported that he had 
sustained a closed fracture of the distal right leg in 
service.  He complained of pain in the leg and indicated the 
middle and distal third junction.  He ranked this pain as an 
8 on a scale of 1 to 10, with 10 being the worst.  He also 
complained of bilateral knee pain.

On examination, the veteran arose from a sitting position in 
the waiting room with a great deal of difficulty and 
stiffness in his knees, and he walked with a short limping 
type of gait bilaterally.  Examination of the right leg 
revealed a considerable amount of adipose tissue in the 
subcutaneous areas.  The right knee showed a range of motion 
from -5 to 80, with normal being zero to 130.  The veteran 
withdrew and exclaimed in pain when the dimpled area in the 
anterior tibial musculature was noted.  However, this was not 
adjacent to any bony irregularity along the tibial crest.

Multiple x-ray films were obtained, including full-length 
long views of the tibia and fibula.  The proximal right 
fibula at the junction of the head and neck and slightly 
distal to this showed some bony cortical irregularity that 
could represent healing of an old fracture at this level.  No 
deformity was noted along the tibial crest or fibular shaft 
along the left distal.  The right knee showed severe 
tricompartmental disease of the knee joint.  The examiner 
rendered the following two diagnoses:  residuals of a 
fracture of the right tibia and fibula, with no complications 
and no sequelae; and tricompartmental degenerative arthritis 
of the right knee joint.

The examiner then offered the following medical opinion:

This patient has a marked functional loss 
and limitation due to pain in the right 
lower extremity.  The pain, in my 
opinion, is secondary to the changes in 
the knee joint.  I am unable to attribute 
the changes in the knee joint to the 
remote fracture that occurred while in 
the service described as being in the 
right tibia and fibula.

At the time of the veteran's hearing before the undersigned 
in November 2004, he testified that he was able to fully 
extend the right leg, but that it locked straight out at 
times. He indicated that he could only walk 50 yards and that 
the leg was painful.  He indicated that he had pain in the 
lower or shin part of his leg.  He also stated that the leg 
was weak.

The veteran's residuals of a fracture of the right tibia and 
fibula have been evaluated as noncompensably (zero percent) 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5262, pursuant to which the severity of 
impairment of the tibia and fibula is evaluated.  Under this 
code, a 10 percent rating is warranted for malunion of the 
tibia and fibula with slight knee or ankle disability.  A 20 
percent rating is warranted for malunion of the tibia and 
fibula with moderate knee or ankle disability.  A 30 percent 
rating is warranted if there is malunion of the tibia and 
fibula with marked knee or ankle disability.  Finally, a 40 
percent rating is warranted for actual nonunion of the tibia 
and fibula, with loose motion, requiring a brace.

A review of the evidence detailed above reveals that while 
the veteran sustained a fracture to the right tibia and 
fibula in service, in 1960, there is no evidence that these 
bones are malunited.  On the contrary, medical evaluation, 
including both clinical and multiple x-ray examinations, 
revealed the fracture to be well-healed, with "no 
complications and no sequelae."  Furthermore, although the 
veteran clearly suffers from significant right knee 
disability, including degenerative arthritis, the examiner 
who conducted the December 2000 VA examination specifically 
opined that this disorder was unrelated to his inservice 
stress fracture some 40 years earlier.  As such, the Board 
finds that the veteran does not exhibit malunion of the tibia 
and fibula with associated slight knee or ankle disability, 
as is required for the assignment of the minimum compensable 
rating under DC 5262.  VA regulations instruct that in every 
instance where the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2003).  
Thus, the Board finds that a noncompensable (zero percent) 
rating is the maximum rating warranted for the veteran's 
disability under DC 5262.

The Board has considered whether the veteran is entitled to a 
compensable rating under the provisions of other related 
codes.  However, given the medical findings of no current 
complications or sequelae of his inservice fracture, the 
Board finds that such an analysis would not result in a 
compensable rating, as there are no current residuals to 
evaluate.

In reaching the foregoing decision to deny an increased 
rating for the disability at issue, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2003).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  The current evidence of record 
does not demonstrate, nor has it been contended, that this 
disability has resulted in frequent periods of 
hospitalization.  Moreover, while this disability may have an 
adverse effect upon employment, as noted by the veteran, it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Accordingly, 
with the lack of evidence showing unusual disability not 
contemplated by the Rating Schedule, the Board concludes that 
a remand to the RO, for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321, is not warranted. 


ORDER

Service connection for PTSD is denied.

An increased rating for residuals of a fracture of the right 
tibia and fibula, currently evaluated as noncompensably (zero 
percent) disabling, is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


